ORDER

PER CURIAM
Movant, Antoine Sloan, appeals the judgment denying his Rule 29.15 motion without an evidentiary hearing. We have previously affirmed Movant’s conviction for second degree drug trafficking in violation of section 195.223.3(2), RSMo 1994. State v. Sloan, 998 S.W.2d 142 (Mo.App. E.D.1999).
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).